On order of the Court, the application for leave to appeal the December 7, 2017 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Lapeer Circuit Court for a determination whether the defendant is indigent, and if so, for the appointment of appellate counsel in light of Halbert v. Michigan , 545 U.S. 605, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005). Appointed counsel may file an application for leave to appeal the defendant's October 6, 2016 plea-based conviction to the Court of Appeals, and/or any appropriate postconviction motions in the trial court, within six months of the date of the circuit court's order appointing counsel. The defendant, through no fault of his own, was deprived of the opportunity to have appointed appellate counsel file a timely motion to withdraw the plea and application for leave to appeal due to the trial court's failure to *462timely respond to the defendant's January 3, 2017 request for counsel pursuant to MCR 6.425(G)(1)(a) and the trial court's corresponding delay in ordering transcripts.
We do not retain jurisdiction.